Citation Nr: 1020029	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left shoulder, status post left shoulder 
repair, with limitation of motion, currently rated as 30 
percent disabling.

2.  Entitlement to service connection for a chronic gastric 
disorder (claimed as a stomach condition).

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an effective date prior to February 2, 
2007, for an award of service connection for hypoesthesia of 
the left upper extremity.
  

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to January 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
for an increased evaluation above 30 percent for traumatic 
arthritis of the left shoulder, status post left shoulder 
repair, with limitation of motion, and service connection for 
PTSD and a chronic gastric disorder (claimed as a stomach 
condition).

The Board notes that the Veteran was initially represented in 
this appeal by Veterans of Foreign Wars of the United States 
(VFW).  However, during the course of the appeal, he 
expressly revoked VFW's power of attorney over his present 
claims and dismissed VFW as his representative.  He is 
currently representing himself pro se in this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002), on account of the Veteran's 
advanced age.

The file includes correspondence received from the Veteran in 
December 2007 and November 2008, indicating that the Veteran 
is also claiming entitlement to a total rating for individual 
unemployability due to his service-connected disabilities 
(TDIU).  As this issue has not been adjudicated in the first 
instance by the agency of original jurisdiction, it is 
referred to the RO for appropriate action.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As will be further discussed below, the issue of entitlement 
to service connection for PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for 
additional evidentiary and procedural development.  VA will 
notify the Veteran if further action is required on his part.  
The Board also notes that VA has received a timely notice of 
disagreement with respect to the February 2, 2007, effective 
date assigned by a February 2008 rating decision that granted 
the Veteran service connection for hypoesthesia of the left 
upper extremity, and therefore refers the matter to the RO 
for the appropriate procedural development, including 
providing the Veteran with a statement of the case.  


FINDINGS OF FACT

1.  Traumatic arthritis of the left shoulder, status post 
left shoulder repair, with limitation of motion, is currently 
manifested by radiographic evidence of severe degenerative 
changes affecting the acromioclavicular and glenohumeral 
joints and calcification of the rotator cuff tendon, which 
produce severe functional loss due to pain and near-
immobilization of the left shoulder during episodic flare-ups 
of elevated symptomatology that more closely approximates an 
ankylosed state with respect to the left scapula and humerus. 

2.  A chronic gastric disorder did not have its onset during 
active duty and is not the secondary result of, or otherwise 
aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for traumatic 
arthritis of the left shoulder, status post left shoulder 
repair, with limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5200 (2009).  

2.  A chronic gastric disorder was not incurred in or 
aggravated by active military service, is not presumed to 
have been incurred in active military service, and is not 
proximately due to, or otherwise aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the claim of entitlement to an increased 
evaluation for a left shoulder disability, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
previously held that any VCAA notice errors should be 
presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.   However, in the 
recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court (Supreme Court) held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
The Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  Therefore, the Board must consider, 
on a case-by-case basis, whether any potential VCAA notice 
errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claims or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 
487 F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 at 
43-44 (2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009), the Federal Circuit vacated the holding 
in Vazquez-Flores, 22 Vet. App. 37 (2008) with respect to the 
required content of VCAA notice in increased ratings claims.  
Specifically, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  During 
the course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The current appeal stems from the Veteran's application to 
reopen his claim for a rating increase for a left shoulder 
disability, which was received by VA in February 2006.  In 
response to his claim, VCAA notice letters were dispatched to 
the Veteran in October 2006 and June 2008, with the October 
2006 letter discussing how VA assigned degree of disability 
and the effective date of a compensation award, as prescribed 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
June 2008 letter fully addressing the notice requirements 
enumerated in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Thereafter, the left shoulder increased rating claim 
was readjudicated in a September 2008 and May 2009 rating 
decision/supplemental statement of the case.  In view of the 
Federal Circuit's recent vacatur of the Court's decision in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), during the 
pendency of this appeal, the Veteran received more notice 
than is ultimately mandated by case law and therefore there 
is no prejudice to his claim in this regard.  Furthermore, 
although the May 2009 notice letter was not furnished until 
after the increased rating claim was adjudicated in the first 
instance, to the extent that this is a defect in the timing 
of the notice it was cured by the RO's readjudication of the 
issue in contention in subsequent supplemental statements of 
the case in September 2008 and May 2009.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007).  In any case, the 
Veteran has not made any assertion that there has been any 
defect in the timing or content of the VCAA notification 
letters associated with this particular issue.

With respect to the claim of entitlement to service 
connection for a chronic stomach condition, generally, the 
notice requirements of a service connection claim have five 
elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
must also: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  During the 
course of the appeal, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his possession that pertains to the claim was 
removed from the regulation.

The service connection claim decided herein was filed in 
September 2006.  A VCAA notice letter was dispatched to the 
Veteran in October 2006, which addresses the service 
connection issue on appeal and satisfies the above-described 
mandates (including the notice requirements within the 
context of a claim predicated on theories of service 
connection as secondary to, or aggravated by, a service-
connected disability), as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability 
and assigns an effective date for the disability, as 
prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice letter was fully compliant with the current notice 
requirements and was furnished prior to the adjudication of 
the claim in the first instance.  Therefore, there is also no 
defect in the timing of the notice.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from September 2006, when the Veteran's claim 
for a rating increase for his service-connected left shoulder 
disability was received by VA, the relevant time period and 
evidence that must be addressed in the adjudication of the 
claim encompasses the period from September 2005 to the 
present, so that the Board may consider the application of 
staged ratings.  (See Hart v. Mansfield, 21 Vet. App. 505 
(2007): where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.)  
In this regard, the Board observes that clinical records from 
VA and private healthcare providers that pertain to the 
Veteran's treatment for his left shoulder disability during 
the relevant period have been obtained and associated with 
the claims file.  With respect to the service connection 
claim, the Board notes that the Veteran's service treatment 
records and post-service VA and private medical records for 
the period spanning 1956 - 2009 have been obtained and 
associated with the claims file.  The Board also notes that 
an inquiry was made to the Social Security Administration 
(SSA) as to whether there were any medical records in its 
possession relevant to any claim for SSA benefits filed by 
the Veteran.  In response, the SSA informed VA in 
correspondence dated in August 2008 that it could not send 
any such medical records as they were destroyed and no longer 
existed and that further attempts to obtain them would be 
futile.  In any case, the Veteran has not indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in this current 
appeal with respect to the issues decided on the merits 
herein.  The Veteran was also afforded a VA examination 
specifically addressing the severity of his service-connected 
left shoulder in February 2007, and a VA examination in March 
2009 addressing the relationship between the Veteran's 
gastric disorder (diagnosed as gastro-esophageal reflux 
disease (GERD)) and service, with a nexus opinion provided.  
The Board has reviewed the examination reports and notes that 
the Veteran's claims file was reviewed by each examiner who 
performed an examination.  Furthermore, each examiner 
provided adequate discussion of their clinical observations 
and a rationale to support their findings and conclusions 
within the context of the Veteran's clinical history as 
contained within his claims file.  Thus, the VA examinations 
are deemed to be adequate for rating purposes for the 
disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims decided herein, and 
thus no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to an increased evaluation for traumatic 
arthritis of the left shoulder, status post left shoulder 
repair, with limitation of motion, currently rated as 30 
percent disabling.

The clinical history of the Veteran's left shoulder 
disability shows that during service, in August 1952, he 
sustained a dislocation injury of his left shoulder after he 
slipped and fell in a shower.  X-rays of his shoulder that 
were obtained immediately after the injury revealed no 
fracture and the dislocation was reduced.  Thereafter, he 
experienced recurrent dislocations of the left shoulder on 
several occasions.  In September 1954, he underwent surgery 
for a Bankhart repair of his left shoulder.  Though the 
dislocations ceased, the service treatment records show that 
his left shoulder continued to be symptomatic afterwards.  

By rating decision of June 1956, the Veteran was granted 
service connection for a chronic left shoulder disability.  
The disability is currently diagnostically rated as traumatic 
arthritis of the left shoulder, status post left shoulder 
repair, with limitation of motion.  The medical evidence 
reflects that the Veteran is right-handed, and thus the 
service-connected left shoulder disability affects his minor 
upper extremity.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2 (2009); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2009); where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of motion 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards the joints 
that the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations: (a) Less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) More 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The Veteran's service-connected left (minor) shoulder 
disability is currently rated 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5201, on the basis of his 
left arm demonstrating limitation of motion due to pain or 
episodic flare-ups of elevated symptomatology that more 
closely approximates limitation of motion from 25 degrees to 
the side.  This is the maximum evaluation provided by 
Diagnostic Code 5201; assignment of a 40 percent rating under 
this Code is warranted only for impairment with limitation of 
motion from 25 degrees to the side of the major (i.e., 
dominant) upper extremity.

Otherwise, a rating above 30 percent for an orthopedic 
disability of the left (minor ) shoulder may be assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5200, on the basis 
of ankylosis of scapulohumeral articulation (i.e., when the 
disabled scapula and humerus move as one piece), in which 
case assignment of 40 percent evaluation is warranted for 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25º from side.  (A rating higher than 40 
percent is provided by Diagnostic Code 5202, which 
contemplates loss of humeral head (flail shoulder) or 
nonunion of the humeral head (false flail joint); however, as 
will be discussed below, as neither condition has been 
clinically demonstrated to exist, Diagnostic Code 5202 is not 
for consideration in the present claim.)

The objective clinical evidence pertinent to the period from 
February 2006 to the present shows that outpatient treatment 
records occasionally noted that the Veteran complained of 
left shoulder pain.  A January 2006 treatment report shows 
that the left shoulder was limited by pain to forward flexion 
just below 90 degrees, abduction up to only 70 - 80 degrees, 
and external rotation to 20 degrees, with no ability to 
perform any internal rotation due to pain.  The report notes 
that when his left shoulder pain was at its worst during 
flare-ups, he completely immobilized his left shoulder, which 
has resulted in further loss of movement.  The left shoulder 
was aggravated by cold temperature, which increased pain and 
stiffness.  He was also unable to tolerate lying down on his 
left side.  He was prescribed ibuprofen and 
hydrocodone/acetaminophen medication for pain.  X-rays 
revealed degenerative changes of the left shoulder joint and 
calcification of the rotator cuff tendon.  The impression was 
chronic left shoulder pain with insidious loss of mobility 
affecting function due to soft tissue contracture, 
tendinopathy, and arthritis, with a guarded outlook for 
functional gain with therapy.

The report of a February 2007 VA examination shows that 
occupationally, the Veteran reported that he had been 
employed as a warehouse worker until 1986, when he was laid 
off on account of being unable to work due to his left 
shoulder disability.  The Veteran reported left shoulder pain 
and weakness.  Objective examination of his left shoulder 
revealed a surgical scar that was well-healed, non-tender, 
and without evidence of sepsis.  Range of motion study of the 
left shoulder revealed forward flexion to no more than 75 
degrees after repeated testing;  abduction up to only 70 
degrees after repeated testing; external rotation to 10 
degree; and internal rotation to 60 degrees.  X-rays revealed 
the presence of severe degenerative arthritis of the left 
acromioclavicular and glenohumeral joints with large 
osteophytes, narrowing, sclerosis, and deformity of the 
glenohumeral joint.  In his commentary, the examiner stated 
that the Veteran demonstrated additional limitation of motion 
with pain, fatigue, weakness, and lack of endurance following 
repetitive use, which would produce a major functional impact 
on the Veteran's ability to use his left shoulder.  With 
regard to functional impairment, the examiner stated that the 
Veteran could not use his left arm for much of anything and 
certainly not for any activity requiring that he lift his 
left arm above his shoulder level.  His daily activities are 
limited to those that are below-the-shoulder, and only to a 
very limited degree because of pain on performing any 
activity.  No left shoulder instability was observed.

The Board has considered the evidence described above and 
finds that there is severe impairment of the Veteran's left 
shoulder due to his arthritis, especially during episodic 
flare-ups of elevated symptomatology, which produces severe 
functional loss and near total loss of use with no practical 
range of motion, as indicated by the Veteran's immobilization 
of the affected shoulder and the examiner's comment that the 
left arm was not usable for any activity requiring lifting 
the left arm above the shoulder and that even performing 
activities below-the-shoulder are very limited because of 
pain.  The Board thus finds that although actual ankylosis or 
fusion of the left scapula and humerus is not demonstrated, 
the clinical evidence presents a constellation of 
symptomatology that more closely approximates the criteria 
for a 40 percent evaluation under Diagnostic Code 5200, on 
the basis of near total immobilization of the left shoulder 
during symptomatic flare-ups being analogous to unfavorable 
ankylosis of scapulohumeral articulation, with abduction 
limited to 25º from side.  See 38 C.F.R. § 4.7.  Therefore, 
resolving all doubt in the Veteran's favor, the Board will 
allow for the assignment of an increased evaluation, to 40 
percent, for traumatic arthritis of the left shoulder, status 
post left shoulder repair, with limitation of motion.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The appeal is thus granted to the 
extent indicated.

(b.)  Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the Veteran's 
service-connected traumatic arthritis of the left shoulder, 
status post left shoulder repair, with limitation of motion, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board has already considered the occupational 
impact that the current severity of the Veteran's left 
shoulder disability imposes upon him and has, in fact, 
awarded him an increased evaluation on this basis, in 
addition to consideration of other factors.  The Board finds 
that the clinical evidence establishes that the Veteran's 
service-connected left shoulder disability, by itself, does 
not produce a greater impact on his occupational capacity 
that renders impractical the criteria contemplated by the 
applicable rating schedule as contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 and 5201.  There is nothing in 
the objective evidence that takes the Veteran's impaired left 
shoulder outside the parameters of the rating criteria 
applicable to this disability.  The evidence also indicates 
that the Veteran does not require frequent hospitalization 
for his left shoulder disability.  As such, the current state 
of his impairment due to traumatic arthritis of the left 
shoulder, status post left shoulder repair, with limitation 
of motion, is adequately contemplated in the criteria for the 
40 percent schedular evaluation awarded by action of this 
appellate decision.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board is not required to discuss the 
possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).



(c.)  Entitlement to service connection for a chronic gastric 
disorder (claimed as a stomach condition).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of gastric pain in service 
will permit service connection for a chronic gastric 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).

The Veteran claims that he has a chronic gastric disorder 
that is directly related to service or is secondarily related 
to medication used to treat his service-connected left 
shoulder disability.  His service treatment records show, in 
pertinent part, no abnormalities of his digestive system or 
history of stomach trouble on enlistment examination in June 
1952 and separation examination in December 1955, and no 
treatment for any stomach complaints during active duty.  
Post-service medical records include the report of an April 
1956 VA medical examination, which shows no abnormalities of 
his digestive system were detected.  

Thereafter, the medical evidence does not show any treatment 
for gastric complaints until August 1988, when a VA 
outpatient treatment report shows that the Veteran complained 
of epigastric complaints associated with his use of the pain 
medication Motrin.  The pertinent diagnosis was gastritis 
secondary to Motrin and the treatment course was to 
discontinue use of Motrin.  The VA records reflect a 
diagnosis of GERD as early as January 1999.  The clinical 
records reflect that GERD continued to be a recurring 
diagnosis thereafter to the present time.

The report of a March 2009 VA examination shows that the 
Veteran was diagnosed with GERD although no active symptoms 
were present at the time.  The report reflects that the 
Veteran reported using Motrin or ibuprofen for his left 
shoulder but denied experiencing any complaints relating to 
such use.  After reviewing the Veteran's pertinent clinical 
history, the VA examiner presented the following opinion:

The Veteran is not having any reflux symptoms 
at this time.  He denied any symptoms from 
Motrin or ibuprofen.  Gastroesophageal reflux 
disease is due to a relaxation of the lower 
esophageal ring.  I do not think there is any 
relationship between his gastroesophageal 
reflux disease and the medication he takes 
for his left shoulder nor does the medication 
aggravate his reflux.  In my opinion, there 
is no relationship at all between the 
medication he takes for his left shoulder and 
his gastroesophageal reflux disease.

The Board has considered the pertinent clinical evidence and 
finds that the weight of the evidence is against his claim 
for service connection for a chronic gastric disorder on a 
direct basis or as secondary to a service-connected 
disability.  The service treatment records show normal 
findings throughout service regarding his digestive system 
and no treatment for any gastric complaints during active 
duty.  Post-service records do not show any chronic gastric 
disease such as ulcers, manifested to a compensably disabling 
degree within one year following his separation from service 
in January 1956; therefore, service connection may not be 
allowed for ulcers on a presumptive basis under 38 C.F.R. 
§§ 3.307, 3.309.

Although a single treatment report dated in August 1988 
indicates a link between gastritis and the Veteran's use of 
Motrin, the record itself does not expressly state the 
specific medical condition for which the Veteran was using 
Motrin to treat, nor does it present a rationale for why 
there is a clinical link between use of Motrin and gastritis.  
As such, when compared to the detailed rationale of the March 
2009 VA examiner in addressing this question, the August 1988 
treatment note is of comparatively limited probative value 
and is, in fact, outweighed in this regard by the March 2009 
VA examiner's opinion.  The Board places greater probative 
value on the March 2009 opinion, which states that the 
Veteran's GERD is due to a relaxation of his lower esophageal 
ring and is not related to, or aggravated by, his use of 
Motrin or ibuprofen medication to treat his service-connected 
left shoulder disability.  Therefore, the Board concludes 
that the clinical evidence does not support the Veteran's 
claim for service connection for a chronic gastric disorder 
on a direct, secondary, or aggravatory basis and the claim 
with respect to this issue must be denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the Veteran asserts that his own personal 
knowledge of medicine and his medical history are sufficient 
in itself to establish a nexus between his chronic gastric 
disorder and service, as he is a layperson possessed of no 
formal medical training, he lacks the expertise to comment 
upon medical observations, make medical diagnoses, or present 
opinions on matters of medical causation or etiology.  His 
statements in this regard are therefore not entitled to any 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999): unsupported by 
medical evidence, a claimant's personal belief in the 
existence of a relationship between his claimed disability 
and military service, no matter how sincere, is not probative 
of a nexus to service.  


ORDER

A 40 percent evaluation for traumatic arthritis of the left 
shoulder, status post left shoulder repair, with limitation 
of motion, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Service connection for a chronic gastric disorder, to include 
GERD, is denied.


REMAND

With regard to the claim of entitlement to service connection 
for PTSD, the Board notes that in June 2009, the RO received 
VA medical records pertaining to his psychiatric treatment 
for PTSD for the period from January 2009 to June 2009.  The 
evidence was accompanied by a letter from the Veteran that 
was addressed directly to the RO, requesting that it consider 
the attached evidence with regard to his pending appeal.  The 
RO responded with a July 2009 letter, in which it 
acknowledged receipt of the evidence and informed the Veteran 
that the records had been forwarded to the Board as his 
appeal and claims file were currently in the custody of the 
Board.  The Board observes, however, that the Veteran's 
submission did not include a waiver of first review of the 
evidence by the agency of original jurisdiction.  Therefore, 
to avoid prejudice and to ensure the Veteran's right to 
appellate due process, the PTSD issue must be remanded to the 
RO for consideration of the new evidence in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the Veteran has reported that he 
has PTSD associated with several stressors to which he was 
reportedly exposed in service.  The September 2008 report of 
a private psychologist's assessment shows that the Veteran 
was diagnosed with PTSD that was linked to his account of 
having been aboard the U.S. Navy cruiser USS Helena (CA-75) 
during a severe typhoon, in which he was restricted to his 
duty station below decks during the storm, which aggravated 
his claustrophobia.  While a review of the claims file 
indicates that adequate development has already been 
undertaken to verify his other reported stressors as they 
relate to his PTSD diagnosis, there does not appear to have 
been any development undertaken with regard to the typhoon 
stressor.  Therefore, a remand is warranted so that such 
development may be carried out.  Specifically, as the 
Veteran's service records show that he served aboard the USS 
Helena from July 1953 to September 1954, the Veteran should 
be asked to report, to the best of his recollection, the 
approximate date (i.e., month and year) in which the typhoon 
event occurred during this period, to within a span of no 
more than three months.  Thereafter, based on the information 
obtained from him, the RO should contact the United States 
Army & Joint Services Records Research Center (JSRRC) and 
request that the appropriate research be conducted to verify 
whether the USS Helena encountered a typhoon during the time 
when the Veteran served aboard her.    

In a February 2008 rating decision, the RO granted the 
Veteran service connection and a 20 percent evaluation for 
hypoesthesia of the left upper extremity, effective February 
2, 2007.  Notice of this determination was sent to the 
Veteran in April 2008.  In correspondence received by the RO 
in May 2008, the Veteran expressed disagreement with the 
effective date assigned for this compensation award.  As 
such, the Board will construe this as a timely notice of 
disagreement.  To date, however, the RO has not issued a 
statement of the case (SOC) addressing this issue.  
Accordingly, the Board is required to remand the issue of 
entitlement to an effective date prior to February 2, 2007, 
for an award of service connection for hypoesthesia of the 
left upper extremity, for issuance of a SOC that addresses 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Thereafter, the Board will have appellate jurisdiction over 
this issue only if the Veteran files a timely substantive 
appeal.  See 38 C.F.R. § 20.302(b) (2009).

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated or counseled him for 
PTSD.  After obtaining the necessary 
waivers, the RO should obtain copies of 
those pertinent records not already 
associated with the evidence.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  With the factual premise provided by 
the Veteran's service records, which show 
his service aboard the USS Helena from 
July 1953 to September 1954, the Veteran 
should be contacted by the RO and asked to 
provide, to the best of his recollection, 
the approximate date (i.e., month and 
year) in which the typhoon event that has 
been linked to his PTSD diagnosis occurred 
during his service on the USS Helena, to 
within a span of no more than three 
months.  Thereafter, based on the 
information provided, the RO should 
contact the JSRRC and request that it 
conduct the appropriate research to verify 
whether the U.S. Navy cruiser USS Helena 
(CA-75) encountered a typhoon during the 
time reported by the Veteran.

3.  Following completion of the above, the 
Veteran should be scheduled for a VA 
mental disorders examination to determine 
whether he has PTSD due to his reported 
stressors.  The examiner should also 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  

(a.)  A diagnosis of PTSD under DSM-IV 
(The Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association) 
criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner 
should identify the specific stressor 
or stressors that support that 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.

(b.)  The examiner should present an 
opinion as to the likelihood that any 
demonstrated Axis I diagnosis or 
diagnoses other than PTSD that is found 
on examination is the result of, or is 
otherwise attributable to, the 
Veteran's military service.   

Pertinent documents in the claims folder, 
including the Veteran's service treatment 
records, must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

4.  The RO should clearly state in the 
examination notification letter sent to 
the Veteran that he is legally obligated 
to report for the above examination, 
pursuant to 38 C.F.R. § 3.655 (2009).

5.  The RO should provide a SOC to the 
Veteran addressing the issue of 
entitlement to an effective date prior to 
February 2, 2007, for an award of service 
connection for hypoesthesia of the left 
upper extremity.

The Veteran must be advised of the time 
limit in which he may file a Substantive 
Appeal.  Then, only if an appeal is timely 
perfected, should the above issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, and following 
final determination as to whether the 
effective date issue is properly perfected 
for appeal, the claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
should be readjudicated.  In the event 
that the claim on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After he has been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


